Board of Governors of the Federal Reserve System
Federal Deposit Insurance Corporation
National Credit Union Administration
Office of the Comptroller of the Currency
Consumer Financial Protection Bureau
Department of Housing and Urban Development
Department of Justice
Federal Housing Finance Agency

February 22, 2022
Interagency Statement on Special Purpose Credit Programs Under the Equal
Credit Opportunity Act and Regulation B
The Board of Governors of the Federal Reserve System (FRB), the Federal Deposit Insurance
Corporation (FDIC), the National Credit Union Administration (NCUA), the Office of the
Comptroller of the Currency (OCC), the Consumer Financial Protection Bureau (CFPB or
Bureau), the Department of Housing and Urban Development (HUD), the Department of
Justice (DOJ), and the Federal Housing Finance Agency (FHFA) (hereafter, the agencies) are
issuing this interagency statement to remind creditors of the ability under the Equal Credit
Opportunity Act (ECOA) and Regulation B to establish special purpose credit programs to meet
the credit needs of specified classes of persons. Many financial institutions have publicly
committed billions of dollars to better meet the needs of underserved communities, and this
statement calls attention to the special purpose credit options under ECOA and Regulation B.1
ECOA and Regulation B permit creditors to extend special purpose credit offered pursuant to—


any credit assistance program expressly authorized by Federal or state law for the benefit
of an economically disadvantaged class of persons;



any credit assistance program offered by a not-for-profit organization for the benefit of
its members or an economically disadvantaged class of persons; or

1 See Equal Credit Opportunity (Regulation B); Special Purpose Credit Programs, 86 Fed. Reg. 3762, 3764

n.26 (Jan. 15, 2021).

1.



any special purpose credit program offered by a for-profit organization, or in which such
an organization participates to meet special social needs, if it meets certain standards
prescribed in regulations by the Bureau.2

On December 21, 2020, the CFPB issued an Advisory Opinion (AO) on special purpose credit
programs to clarify the content that a for-profit organization must include in a written plan that
establishes and administers a special purpose credit program under Regulation B.3 In addition,
the AO clarified the type of research and data that may be appropriate to inform a for-profit
organization’s determination to establish a special purpose credit program to benefit a specified
class of persons.4
Previously, some stakeholders expressed uncertainty as to the treatment of ECOA and
Regulation B special purpose credit programs under the Fair Housing Act (FHA).5 On
December 7, 2021, HUD released guidance concluding that special purpose credit programs
instituted in conformity with ECOA and Regulation B generally do not violate the FHA.6
Accordingly, creditors may consider the use of special purpose credit programs across all types
of credit covered by ECOA and Regulation B.
As creditors consider how they may expand access to credit to better address special social
needs, the agencies encourage creditors to explore opportunities to develop special purpose
credit programs consistent with ECOA and Regulation B requirements as well as applicable safe
and sound lending principles.
While the agencies do not determine whether a program qualifies for special purpose credit
status, creditors with questions about any aspect of ECOA and Regulation B’s special purpose
credit provisions may consult their appropriate regulatory agencies.

2 See 15 U.S.C. § 1691(c)(1)-(3); 12 C.F.R. § 1002.8(a).
3 See 86 Fed. Reg. at 3762, 3764–65 (Jan. 15, 2021); see also Susan M. Bernard and Patrice Alexander

Ficklin, Expanding Access to Credit to Underserved Communities (July 31, 2020) (calling attention to
opportunities to develop special purpose credit programs and use of affirmative advertising consistent
with the ECOA and Regulation B requirements).
4 See 86 Fed. Reg. at 3765–66.
5 See 42 U.S.C. § 3601 et seq.
6 See
https://www.hud.gov/sites/dfiles/GC/documents/Special_Purpose_Credit_Program_OGC_guidance_1s
2-6-2021.pdf.
2.

